DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 9, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 9,691,799, in view of Ono et al., US 2014/0131696 (corresponding to US 8,956,696).
In  re Claim 1, Lee discloses a display apparatus comprising: a substrate SUB  comprising a display area AA and a peripheral area NA outside the display area AA (Fig. 10); a pixel circuit (Fig. 11) disposed on the substrate SUB in the display area AA, wherein the pixel circuit TA comprises a driving thin film transistor DT and a switching thin film transistor ST; and a display element OLE connected to the pixel circuit TA, wherein the driving thin film transistor DT comprises a driving semiconductor layer DA having a single layer structure, the switching thin film transistor ST comprises a switching semiconductor layer SD (Figs, 10 and 11; column 18, line 38 -column 21, line 8)
Lee does not specify that the switching thin film transistor ST comprises a switching semiconductor layer SD in which a first layer, a second layer and a third layer, which are oxide semiconductors, are sequentially stacked one on another, and a conductivity of the second layer of the switching semiconductor layer is greater than respective conductivities of the first layer and the third layer of the switching semiconductor layer.
The only difference between the Applicant’s claim 1 and Lee’s reference is in the specified structure of the switching semiconductor layer.
Ono teaches a transistor comprising semiconductor layer 18 in which a first layer 24, a second layer 26 and a third layer 28, which are oxide semiconductors, are sequentially stacked one on another, and a conductivity of the second layer 26 of the semiconductor layer 18 is greater than respective conductivities of the first layer 24 ([0092]) and the third layer 28 ([0105]) of the semiconductor layer 18 (Figs. 1, 3, 5; [0058-0153]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Lee’s switching semiconductor layer with Ono’s semiconductor layer, to stabilize TFT characteristics during light illumination, and the field effect transistor as taught by Ono ([0009]).
In re Claim 2, Lee taken with Ono discloses the display apparatus of claim 1, wherein the first layer 24 (Ono: Fig. 1) of the switching semiconductor layer 18 comprises a same material as the third layer 28 of the switching semiconductor layer 18 (Ono: [0107]).
In re Claim 3, Lee taken with Ono discloses the display apparatus of claim 1, wherein the second layer 26 (Ono: Fig. 1) of the switching semiconductor layer 18 comprises at least one selected from indium zinc oxide (InZnO), gallium zinc oxide (GaZnO), aluminum zinc oxide (AIZnO), indium tin gallium oxide (InSnGaO), indium tin zinc oxide (InSnZnO), and indium tin gallium zinc oxide (InSnGaZnO) (Ono: [0091 -0095]).
In re Claim 4, Lee taken with Ono discloses all limitations of claim 4 except for that the driving semiconductor layer DA (Lee: Fig. 11) comprises a same material as the first layer 24  (Ono: Fig. 1) of the switching semiconductor layer 18. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the same material in the driving semiconductor layer as the first layer of the switching semiconductor layer since it was known in the semiconductor art that it significant simplify the manufacturing process. (MPEP2144.I.)
In re Claim 5, Lee taken with Ono discloses all limitations of claim 5 except for that a thickness of the second layer 26 (Ono: Fig. 1) of the switching semiconductor layer 18 is less than respective thicknesses of the first layer 24 and the third layer 28 of the switching semiconductor layer 18. The difference between the Applicant’s claim 5 and Lee-Ono’s references is in the specified ratio of the thicknesses. It is known in the art that thickness is a result effective variable – because mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified ratio of the thicknesses, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 6, Lee taken with Ono discloses display apparatus of claim 1, wherein a conductivity (that is 1/resistivity, see at https://d1wqtxts1xzle7.cloudfront.net/49560290/ECaR-with-cover-page-v2.pdf?Expires=1664327667&Signature=aAnxZC0AlBIwmMuzzU~jteBvZuLV-5JPNytCFfdtU8sj28oMFjpE-LikoKkjxxkJE4sGcJZTi05WQ4trMEUfUBy8p1GRCgluRsk1u4pVMx6aUVWQsGKzrezZ51YwrCG82RP7P1PMCLxfPuDphBEI5m1uEwKFXi4WvOrAzynQcYmFi2nWj2lNT7Hlljmwvu564oFgUPB0K-j4ewHtqmYp28JN0KbP7FXOfwvw5zfyzGNOZJhqPWpM-O3fWEtJZgOIOyahw2JeCs9m9JfFusFZe0RYfxMZdLHQrHTDWBONlMx1N5BDt4IwVpsV7nQ8BWcw~1kMqg0MGeRe1r5rgi-Zjg__&Key-Pair-Id=APKAJLOHF5GGSLRBV4ZA ) of the second layer 26 (Ono: Fig. 1) is in a range from about 10-7 Scm-1 to 10-1 Scm-1 (Ono: [0095]) that overlaps the claimed rang of from about 350 µOm to about 990 µOm (See MPEP2131.03.II). 
It is known in the art that resistivity is a result effective variable – because electric current depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified resistivity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Claim 7, Lee taken with Ono discloses all limitations of claim 7 except for that channel length of the switching semiconductor layer DA (Lee; Fig. 11) is less than a channel length of the driving semiconductor layer SA. The difference between the Applicant’s claim 7 and Lee-Ono’s reference is in the specified ratio of the channel lengths. It is known in the art that length is a result effective variable – because volume depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified ratio of the lengths, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 8, Lee taken with Ono discloses the display apparatus of claim 1, further comprising: an embedded driving circuit GIP (Lee; Fig. 11) disposed on the substrate SUB in the peripheral area NA, wherein the embedded driving circuit GIP comprises a peripheral thin film transistor (Lee; column 20, lines 4-14).
In re Claim 9, Lee taken with Ono discloses all limitations of claim 9 except for that the peripheral thin film transistor (in GIP (Lee; Fig. 11)) comprises a peripheral semiconductor layer in which a first layer, a second layer, and a third layer, which are oxide semiconductors, are sequentially stacked one on another, and a conductivity of the second layer of the peripheral semiconductor layer is greater than respective conductivities of the first layer and the third layer of the peripheral semiconductor layer. However, Ono teaches a transistor comprising semiconductor layer 18 in which a first layer 24, a second layer 26 and a third layer 28, which are oxide semiconductors, are sequentially stacked one on another, and a conductivity of the second layer 26 of the semiconductor layer 18 is greater than respective conductivities of the first layer 24 ([0092]) and the third layer 28 ([0105]) of the semiconductor layer 18 (Figs. 1, 3, 5; [0058-0153]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Lee’s peripheral semiconductor layer with Ono’s semiconductor layer, to stabilize TFT characteristics during light illumination, and the field effect transistor as taught by Ono ([0009]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Ono as applied to claim 9 above, and further in view of Marinaga et al., US 2020/0089069 (corresponding to US 10,978,529).
In re Claim 10, Lee taken with Ono discloses all limitations of claim 10 except for that the peripheral thin film transistor comprises a gate electrode disposed on an upper portion of the peripheral semiconductor layer and a lower gate electrode disposed on a lower portion of the peripheral semiconductor layer.
Marinaga teaches a transistor comprising a gate electrode 10A (Fig. 2) disposed on an upper portion of the semiconductor layer 7A and a lower gate electrode 3A disposed on a lower portion of the semiconductor layer 7A (Fig. 2; [0088-0098]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the peripheral thin film transistor with Marinaga’s transistor, to suppress the increase in parasitic capacitance as taught by Marinaga ([0010]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Ono as applied to claim 1 above, and further in view of Kang et al., US 2019/01314492 (corresponding to US 10,770,623).
In re Claim 11, Lee taken with Ono discloses all limitations of claim 11 except for a color conversion layer disposed to correspond to an emission area of the display element OLE (Lee; Fig. 11), wherein the color conversion layer comprises a quantum dot.
Kang teaches a display apparatus comprising for a color conversion layer 350 disposed to correspond to an emission area of the display element D (Fig. 10), wherein the color conversion layer 350 comprises a quantum dot (362, 364, 366) ([0104-0143]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Lee-Ono and Kang, and to use the specified the color conversion layer comprising a quantum dot for an improved lifespan and an emitting efficiency as taught by Kang ([0013]).

In re Claim 12, Lee discloses a display apparatus comprising: a substrate SUB comprising a display area AA and a peripheral area NA outside the display area AA (Fig. 11); a pixel circuit TA disposed on the substrate SUB in the display area AA, wherein the pixel circuit TA comprises a driving thin film transistor DT; a display element OLE connected to the pixel circuit TA; and an embedded driving circuit GIP disposed on the substrate SUB in the peripheral area NA, wherein the embedded driving circuit GIP comprises a peripheral thin film transistor (column 20, lines 4-14), wherein the driving thin film transistor DT comprises a driving semiconductor layer having a single layer structure  (Figs, 10 and 11; column 18, line 38 -column 21, line 8).
Lee does not specify that the peripheral thin film transistor (in GIP) comprises a peripheral semiconductor layer in which a first layer, a second layer, and a third layer, which are oxide semiconductors, are sequentially stacked one on another, and a conductivity of the second layer of the peripheral semiconductor layer is greater than respective conductivities of the first layer and the third layer of the peripheral semiconductor layer.
The only difference between the Applicant’s claim 11 and Lee’s reference is in the specified structure of the peripheral semiconductor layer.
Ono teaches a transistor comprising semiconductor layer 18 in which a first layer 24, a second layer 26 and a third layer 28, which are oxide semiconductors, are sequentially stacked one on another, and a conductivity of the second layer 26 of the semiconductor layer 18 is greater than respective conductivities of the first layer 24 ([0092]) and the third layer 28 ([0105]) of the semiconductor layer 18 (Figs. 1, 3, 5; [0058-0153]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Lee’s peripheral semiconductor layer with Ono’s semiconductor layer, to stabilize TFT characteristics during light illumination, and the field effect transistor as taught by Ono ([0009]).

In re Claim 13, Lee taken with Ono discloses the display apparatus of claim 12, wherein the first layer 24 (Ono: Fig. 1) of the peripheral semiconductor layer (in GIP, Lee’s Fig. 11) being substituted with Ono’s semiconductor layer 18 comprises a same material as the third layer 28 of the peripheral semiconductor layer 18 (Ono: [0107]).
In re Claim 14, Lee taken with Ono discloses the display apparatus of claim 12, wherein the second layer 26 (Ono: Fig. 1) of the peripheral semiconductor layer (in GIP, Lee’s Fig. 11) being substituted with Ono’s semiconductor layer 18 comprises at least one selected from indium zinc oxide (InZnO), gallium zinc oxide (GaZnO), aluminum zinc oxide (AIZnO), indium tin gallium oxide (InSnGaO), indium tin zinc oxide (InSnZnO), and indium tin gallium zinc oxide (InSnGaZnO) (Ono: [0091 -0095]).
In re Claim 15, Lee taken with Ono discloses all limitations of claim 15 except for that the driving semiconductor layer DA (Lee: Fig. 11) comprises a same material as the first layer 24  (Ono: Fig. 1) of the peripheral semiconductor layer (in GIP) being substituted with Ono’s semiconductor layer 18. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the same material in the driving semiconductor layer as the first layer of the switching semiconductor layer since it was known in the semiconductor art that it significant simplify the manufacturing process. (MPEP2144.I.)
In re Claim 16, Lee taken with Ono discloses all limitations of claim 16 except for that a thickness of the second layer 26 (Ono: Fig. 1) of the peripheral semiconductor layer (in GIP, Lee; Fig. 11) being substituted with Ono’s semiconductor layer 18 is less than respective thicknesses of the first layer 24 and the third layer 28 of the peripheral semiconductor layer. The difference between the Applicant’s claim 16 and Lee-Ono’s references is in the specified ratio of the thicknesses. It is known in the art that thickness is a result effective variable – because mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified ratio of the thicknesses, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 18, Lee taken with Ono discloses all limitations of claim 18 except for that a channel length of the peripheral semiconductor layer (in GIP of Lee’s Fig. 11) is less than a channel length of the driving semiconductor layer DS. 
The difference between the Applicant’s claim 18 and Lee-Ono’s reference is in the specified ratio of the channel lengths. It is known in the art that length is a result effective variable – because volume depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified ratio of the lengths, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 19, Lee taken with Ono discloses all limitations of claim 19 including that the pixel circuit further comprises a switching thin film transistor ST(Lee; Fig. 11), and the switching thin film transistor ST comprises a switching semiconductor layer SA, except for that  the switching thin film layer having a multilayered structure. Ono teaches a thin film transistor comprising semiconductor layer 18 having a multilayered structure (Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Lee’s switching semiconductor layer with Ono’s semiconductor layer 18, to stabilize TFT characteristics during light illumination, and the field effect transistor as taught by Ono ([0009]).
In re Claim 20, Lee taken with Ono discloses display apparatus of claim 12, wherein the embedded driving circuit GIP (Lee: Figs. 10 and 11) provides a scan signal to the pixel circuit (Lee: column 18, line 37 – column 20. Line 67).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Ono as applied to claim 12 above, and further in view of Marinaga et al., US 2020/0089069 (corresponding to US 10,978,529).
In re Claim 17, Lee taken with Ono discloses all limitations of claim 17 except for that the peripheral thin film transistor comprises a gate electrode disposed on an upper portion of the peripheral semiconductor layer and a lower gate electrode disposed on a lower portion of the peripheral semiconductor layer.
Marinaga teaches a transistor comprising a gate electrode 10A (Fig. 2) disposed on an upper portion of the semiconductor layer 7A and a lower gate electrode 3A disposed on a lower portion of the semiconductor layer 7A (Fig. 2; [0088-0098]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the peripheral thin film transistor with Marinaga’s transistor, to suppress the increase in parasitic capacitance as taught by Marinaga ([0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893